UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 630 Fitzwatertown Road , Building A 2nd Floor Willow Grove, PA19090-1904 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2011 Date of reporting period: 08/31/2011 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Shares Value Common Stock - 91.19% Aerospace & Defense - 3.89% Rockwell Collins, Inc. $ Banks - 0.49% CapitalSource, Inc. Beverages - 6.01% * Constellation Brands, Inc. - Class A Dr. Pepper Snapple Group, Inc. Chemicals- 3.21% RPM International, Inc. Computers- 2.83% * SanDisk Corp. Distribution & Wholesale - 2.43% United Stationers, Inc. Electrical Components & Equipment - 2.91% * Energizer Holdings, Inc. Electronics - 6.26% Amphenol Corp. - Class A Gentex Corp. Environmental Control - 3.51% Republic Services, Inc. Food - 3.68% McCormick & Co., Inc. Hand & Machine Tools - 9.47% Lincoln Electric Holdings, Inc. Snap-On, Inc. Stanley Black & Decker, Inc. Healthcare - Products - 8.24% DENTSPLY International, Inc. * Henry Schein, Inc. STERIS Corp. Healthcare - Services - 3.09% Quest Diagnostics, Inc. Household Products - 4.10% Tupperware Brands Corp. Iron & Steel - 2.45% Steel Dynamics, Inc. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Shares Value Common Stock - 91.19% (Continued) Machinery - Diversified - 2.77% * Zebra Technologies Corp. $ Mining - 3.05% Silver Wheaton Corp. Miscellaneous Manufacturing - 1.70% Parker Hannifin Corp. Oil & Gas - 9.79% Canadian Oil Sands Ltd. Energen Corp. * Rowan Cos., Inc. Oil & Gas Services - 4.01% * Cameron International Corp. Pharmaceuticals - 3.52% * Salix Pharmaceuticals Ltd. Semiconductors - 2.63% * LSI Corp. Telecommunications - 1.15% Frontier Communications Corp. TotalCommon Stock (Cost $10,753,962) Investment Companies - 8.91% Exchange-Traded Funds - 4.11% * SPDR Gold Trust Money Market Funds - 4.80% ** Wells Fargo Advantage Money Market Fund Class I,0.01 % Total Investment Companies (Cost $866,825) Total Investments (Cost $11,620,787) - 100.10% Liabilities in Excess of Other Assets, net - (0.10%) ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at August 31, 2011 is subject to change and resets daily. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) % of Net Industry Assets Value Aerospace & Defense 3.89% $ Banks 0.49% Beverages 6.01% Chemicals 3.21% Computers 2.83% Distribution & Wholesale 2.43% Electrical Components & Equipment 2.91% Electronics 6.26% Environmental Control 3.51% Exchange-Traded Funds 4.11% Food 3.68% Hand & Machine Tools 9.47% Healthcare - Products 8.24% Healthcare - Services 3.09% Household Products 4.10% Iron & Steel 2.45% Machinery - Diversified 2.77% Mining 3.05% Miscellaneous Manufacturing 1.70% Money Market Funds 4.80% Oil & Gas 9.79% Oil & Gas Services 4.01% Pharmaceuticals 3.52% Semiconductors 2.63% Telecommunications 1.15% Total 100.10% $ See Notes to Schedule of Investments. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Shares Value Common Stock - 87.89% Chemicals - 3.46% Stepan Co. $ Commercial Services - 7.83% Deluxe Corp. Landauer, Inc. Computers - 2.49% * 3D Systems Corp. Distribution & Wholesale - 3.00% Watsco, Inc. Electric - 8.39% Black Hills Corp. NorthWestern Corp. UIL Holdings Corp. Energy-Alternate Sources - 2.42% * Green Plains Renewable Energy, Inc. Engineering & Construction - 4.30% Chicago Bridge & Iron Co. NV * Tutor Perini Corp. Food - 11.67% B&G Foods, Inc. - Class A Imperial Sugar Co. Snyders-Lance, Inc. Tootsie Roll Industries, Inc. Forest Products & Paper - 4.13% * KapStone Paper and Packaging Corp. Gas - 1.89% South Jersey Industries, Inc. Home Furnishings - 2.36% Ethan Allen Interiors, Inc. Household Products - 6.43% Jarden Corp. WD-40 Co. Iron & Steel - 3.70% Carpenter Technology Corp. Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Shares Value Common Stock - 87.89% (Continued) Oil & Gas - 6.70% * Birchcliff Energy Ltd. $ Cabot Oil & Gas Corp. Oil & Gas Services - 1.58% Gulf Island Fabrication, Inc. Pipelines - 3.31% Eagle Rock Energy Partners LP REIT - 8.12% Ashford Hospitality Trust, Inc. Capstead Mortgage Corp. Rayonier, Inc. Retail - 3.61% The Buckle, Inc. Transportation - 2.50% * RailAmerica, Inc. Total Common Stock (Cost $7,805,249) Investment Companies - 12.22% Closed-End Funds - 2.25% Central Fund of Canada Ltd. Money Market Funds - 9.97% ** Wells Fargo Advantage Money Market Fund Class I,0.01% Total Investment Companies (Cost $1,299,418) Total Investments (Cost $9,104,667) - 100.11% Liabilities in Excess of Other Assets, net - (0.11)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at August 31, 2011 which is subject to change and resets daily. The following abbreviations are used in this portfolio: LP - Limited Partnership NV - Naamloze Vennootschap (Dutch) REIT - Real Estate Investment Trust Capital Management Small-Cap Fund As of August 31, 2011 (Unaudited) % of Net Industry Assets Value Chemicals 3.46% $ Closed-End Funds 2.25% Commercial Services 7.83% Computers 2.49% Distribution & Wholesale 3.00% Electric 8.39% Energy-Alternate Sources 2.42% Engineering & Construction 4.30% Food 11.67% Forest Products & Paper 4.13% Gas 1.89% Home Furnishings 2.36% Household Products 6.43% Iron & Steel 3.70% Money Market Funds 9.97% Oil & Gas 6.70% Oil & Gas Services 1.58% Pipelines 3.31% REIT 8.12% Retail 3.61% Transportation 2.50% Total 100.11% $ See Notes to Schedule of Investments. Capital Management Funds Notes to Schedules of Investments
